Citation Nr: 0924764	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to May 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in February 2007, with 
the Veteran sitting at the St. Louis RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In July 2007, the Board remanded the Veteran's claim in order 
to obtain additional VAMC treatment records and afford the 
Veteran a VA examination.  The Veteran's VAMC treatment 
records, dated through September 2008, have been obtained and 
associated with the Veteran's claims file.  The Veteran was 
also scheduled for a VA examination in February 2009, which 
he attended.  The examination was based on a review of the 
Veteran's claims file, the Veteran's oral history and a 
thorough physical examination of the Veteran.  In addition, 
the examiner's provided supporting rationale for the 
conclusion reached, based on the evidence of record.  
Therefore, the Board finds the February 2009 examination 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  
Accordingly, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain the Veteran's Social Security 
Administration (SSA) records. 

Unfortunately, the Veteran's claim for entitlement to SMC 
based on the need for regular aid and attendance, or on 
account of being housebound, must be remanded again for 
further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

At his February 2009 VA examination, the Veteran informed the 
examiner that he was receiving Social Security Administration 
(SSA) benefits for his low back.  However, the Veteran's SSA 
records are not in his claims file.  Under 38 U.S.C.A. 
§ 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
Veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).  Therefore, the Veteran's SSA records 
should be obtained and associated with the Veteran's claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The record indicates that the Veteran 
is receiving social security disability 
payments.  The Social Security 
Administration (SSA) should be contacted 
and the Veteran's social security records 
should be obtained.  Such information 
should be made part of the Veteran's 
claims file, and should also be made 
available for review.  If the records are 
unavailable, the AMC/RO should note this 
in the Veteran's claims file. 

2.  Based on the information obtained, the 
AMC/RO should complete any additional 
development deemed necessary, to include 
obtaining additional treatment records or 
scheduling the Veteran for an additional 
VA examination.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




